Citation Nr: 1738184	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-45 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from August 1980 to April 1985, which included a period of active duty for training (ACDUTRA) from May 25, 1981, to August 13, 1981, and from March 1994 to November 2000.  He served on active duty from May 1985 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In September 2012, he testified at a Board videoconference hearing.  Transcripts of the hearings are associated with the claims file.

In September 2014, the Board reopened and remanded the claim for further development.  The issue has been recharacterized in light of Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   In November 2015, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) continuing to deny the claim.  

In November 2016, the Board again remanded the claim for further development.  In March 2017, the AOJ issued a SSOC continuing the previous denial.  The case has now been returned to the Board for further appellate action.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDING OF FACT

Without good cause, the Veteran failed to report for a VA examination scheduled for the purpose of determining the etiology of his claimed left knee disability.


CONCLUSION OF LAW

The Veteran's failure to report for VA examination deemed necessary to determine the etiology of his left knee disability requires that his claim must be denied as a matter of law.  38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VA's duty to notify was satisfied through a letter dated in November 2012, which noticed the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, VA ordered a medical examination to assist the Veteran.  Unfortunately, the Veteran did not appear for the examination.  VA's duty to assist has been fulfilled.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As applicable, active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a).  It includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

"Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process. VAOPGCPREC 4-2002.

In general, service connection requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis is a chronic disease.  38 C.F.R. § 3.309 (a).  The Veteran is not shown to have arthritis of the left knee that manifest to a degree of 10 percent or more within the first post service year of an active service period.  38 C.F.R. § 3.307(a)(3).  Thus, presumptive service connection for chronic disease does not warrant further consideration. 

Notably, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed for chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Under 38 C.F.R. § 3.303(b), when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 
38 C.F.R. § 3.310(b).

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

During his May 2010 RO and September 2012 Board hearings, the Veteran asserted that his left knee symptomatology was secondary to service-connected left ankle disability.  In statements dated November 2012 and March 2013, however, the Veteran has asserted that his left knee disability was incurred during active duty training in 1981.

As indicated, in September 2014 the Board reopened and remanded the claim on appeal for further development.  In November 2016, the Board again remanded the claim for further development, to include a new VA examination to determine the nature and etiology of any currently diagnosed left knee disability.

The Veteran was scheduled for a VA examination in January 2017.  A letter was mailed to his current address and there is no indication that it was returned.  The March 2017 SSOC advised him of the adverse consequences of failing to appear for a VA examination without good cause.  The SSOC was also sent to his current representative.

To date, the Veteran has not responded to any of the correspondence sent to him concerning his failure to report to the January 2017 VA examination scheduled in connection with his reopened claim of service connection for a left knee disability.  In a June 2017 appellate brief, the Veteran, by and through his representative, acknowledged his failure to report to the scheduled examination, but did not provide cause.

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In this case, neither the Veteran nor his service representative has explained why he failed to report without good cause for VA examination.

There is insufficient medical evidence of record to adjudicate the Veteran's reopened claim of service connection for a left knee disability.  Current examination findings are necessary to assess his left knee disability and whether it was caused or aggravated by service.  As noted above, VA's duty to assist the veteran is not a one-way street.  The Veteran also has an obligation to assist in the adjudication of his claims.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. §§ 3.326, 3.327 (2016). 

Accordingly, the Board finds that the Veteran failed to report, without good cause, for VA examination scheduled in connection with his reopened claim of service connection for a left knee disability.  Consistent with 38 C.F.R. § 3.655(b), this claim must be denied.  Because the law is dispositive in this case, this claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a left knee disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


